Citation Nr: 1135122	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran had verified active service from February 2003 to June 2004.  In addition, he had active duty for training from March 1999 to August 1999, and from August 2009 to January 2010.  The Veteran also apparently had additional active service during 2010 and 2011, which has not been formally verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2004, which, in pertinent part, denied service connection for a low back disability.  In April 2008, the Board remanded the appeal for additional development.  In February 2011, the remaining issue of service connection for a low back disability was remanded.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded for additional development, including an examination.  The Veteran, however, was unable to report for the examination because he had been called to active duty, and the case was returned to the Board before notification that he had returned from his deployment was associated with the claims file.  Good cause having been shown for the Veteran's failure to report for his examination, he should be scheduled for an examination.  

In addition, verification of this most recent period of active service, as well as the complete service treatment records pertaining to such service, must be obtained.  

Briefly, the Veteran had a period of service from March 1999 to August 1999; then served on active duty from February 2003 to June 2004; followed by another period of ACDUTRA from August 2009 to January 2010, as well as the more recent period from 2010 to 2011.  During the first period of service, he was seen complaining of low back pain.  In between the two periods of service, however, he injured his low back in two motor vehicle accidents which occurred in February 2002 and two weeks later.  During his second period of service, he again complained of back pain, reporting a fall from a truck, and/or sleeping on a cot as the onset.  More recently, he submitted a statement of medical examination and duty status, dated in May 2004, which stated that he began experiencing low back pain due to performing his job as a mechanic while on active duty in Kuwait, in October 2003.  Subsequent to service, he has continued to complain of back pain, relating the onset to service.  He has also had two more periods of active duty or ACDUTRA, and records pertaining to his most recent period of service, in 2010 and 2011, have also shown complaints of back pain.  

The first factual problem is whether the Veteran actually has a chronic low back disability.  Next, if a current back disability is shown, the onset must be determined.  In this regard, the Veteran has provided conflicting histories concerning the onset of his back pain, which potentially raise some credibility concerns.  In this regard, with respect to continuity of symptomatology, although a Veteran's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  

Additionally, complicated legal issues are raised regarding the burden of proof.  Normally, the evidence must show that it is at least as likely as not that a given condition was of service onset.  In this case, however, there is a clear injury which occurred after the first period of service, but before the second period of service.  In this regard, there is no evidence of an entrance examination prior to the Veteran's entrance onto active duty in February 2003; therefore, the presumption of soundness on entry does not apply.  That presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Nevertheless, if a Veteran establishes that a preexisting condition worsened during active duty, at that point, the presumption of aggravation applies.  Smith, at 48.  There is also the question of direct service incurrence, if the Veteran did not have any residual disability from the motor vehicle accidents.

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the character and type (i.e., active duty, ACDUTRA, etc.) of the Veteran's most recent period of service, during 2010 and 2011.

2.  Obtain all service treatment records dated after June 2004, in particular, all service treatment records associated with his most recent periods of service, from August 2009 to January 2010, and later during 2010 to 2011.  (These may be located with his National Guard unit.)

3.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic low back disability of service origin or aggravation.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination. The Veteran had active duty or ACDUTRA from March 1, 1999, to August 4, 1999 (if verified above); from February 10, 2003, to June 8, 2004; and from August 21, 2009, to January 27, 2010, in addition to the more recent period during 2010 and 2011.  An examination and any indicated studies should be performed, to determine if the Veteran has a current chronic low back disability.  If so, the examiner should provide a diagnosis for any chronic low back disability currently present, and express an opinion as to the following:

   *  Is it at least as likely as not that the chronic low back disability had its onset during any of these verified periods of active service?

   *  Is it more likely than not that the chronic low back disability had its onset prior to the second period of service, i.e., due to the motor vehicle accidents in early 2002?  If so,

   *  Is it at least as likely as not that a pre-existing chronic low back disability increased in severity during a subsequent period of service?  If so,

   *  Was the increase in severity undebatably (i.e., clearly and unmistakably) due to the natural progress of the disease?

The complete rationale for all opinions expressed must be provided.  In this regard, although these are essentially legal standards, the examiner should use medical judgment and expertise, in attempting to arrive at the requested degree of certainty in his or her opinion.   

4.  After completion of the above and any additional development deemed necessary, readjudicate the claim for service connection for a low back disability, on the basis of all evidence of record, and using the appropriate standards of proof, as set forth in the preceding paragraph and above on page 3.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


